DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 11/18/2020.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanmugasundaram (U.S. Publication No. 2014/0173634) in view of Mizobuchi (U.S. Publication No. 2015/0033212).
Shanmugasundaram and Mizobuchi were cited in PTO-892 dated 09/04/2020.
Regarding claim 1, Shanmugasundaram taught a computer-implemented method for selective regression testing in response to one or more code changes to a project comprising software code, the method being executed by one or more processors and comprising:
receiving, by an intelligent regression fortifier tool (IRFT), a commit, the commit comprising one or more code changes to the project (Shanmugasundaram, ¶ [0021] “[…] the above detecting steps comprise receiving an event from the OSGi environment indicating that the corresponding OSGi object has been installed, updated and/or uninstalled in the OSGi environment.”);
in response to receiving the commit, providing, by the IRFT, a dependency map based on the commit, the dependency map defining dependencies between the project with one or more code changes and one or more of one or more other projects, one or more packages, and one or more bundles (Shanmugasundaram, ¶ [0054] “[…] the invention provides a mapping of meta-data of an OSGi Bundle 14 and/or OSGi Service 13 to a meta-data representation in the SOA registry 21. The created SOA registry 21 instances (i.e. SOA object(s) 22) are updated with this meta-data.”);
(Shanmugasundaram, ¶ [0016] “SOA governance in the SOA registry can be applied on the lifecycle of the OSGi object in one aspect of the invention. Examples of lifecycle states of the objects of an OSGi environment include a development state, a testing state, a preproduction state and/or a production state.”)
Shanmugasundaram did not specifically teach generating, by the IRFT, a project test set based on the dependency map, the project test set comprising one or more projects each having one or more features to be regression tested; and
initiating, by the IRFT, execution of regression testing of features of projects included in the project test set, wherein regression testing comprises executing a sub-set of test cases based on priority.
providing, by the IRFT, a dependency map based on the commit, the dependency map defining dependencies between the project with one or more code changes and one or more of one or more other projects, one or more packages, and one or more bundles (Mizobuchi FIG. 3, step 106, ¶ [0061] “[…] at step 106, the CPU 32 generates the program dependency graph 74 using data representing the input 1, namely the source code of the test-target program before modification, and transitions processing to step 110. […]”);
generating, by the IRFT, a project test set based on the dependency map, the project test set comprising one or more projects each having one or more features (modified parts) to be regression tested (Mizobuchi FIG. 3, step 112, [0067] “Next, at step 112, the CPU 32 selects one modified part from the modified parts list 92 generated at step 110. Note that at step 110, the CPU 32 selects according to the modified parts list 92 sequence. At step 112, the CPU 32 also acquires the test set 86 associated with functions that are nodes of selected modified parts.”); and
initiating, by the IRFT, execution of regression testing of features of projects included in the project test set, wherein regression testing comprises executing a sub-set of test cases based on priority (Mizobuchi FIG. 3, step 118, [0068] “At step 116, the CPU 32 executes the test set 86 acquired at step 112, and at the next step 118, reflects the test set 86 execution results in the test relationship map 84.” ¶ [0071] “At step 122, an execution sequence is designated based on test set 86 priority levels.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Mizobuchi’s concept of creating test set associated with functions and executed the test set based on the test set priority levels into 
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Shanmugasundaram teaches the method of claim 1, wherein providing a dependency map comprises determining dependencies based on all manifest files within the project (Shanmugasundaram, ¶ [0056] “[…] the OSGi Agent 12 maps dependencies between the OSGi objects 13, 14 in the OSGi environment to as association objects between the OSGi instances (i.e. SOA objects 22) in the SOA registry 21 […]” ¶ [0046] “The OSGi Agent bundle 12 MANIFEST.MF is typically located in the META-INF folder. The MANIFEST.MF comprises manifest headers that contain descriptive information about the OSGi Agent bundle 12”).
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Shanmugasundaram teaches the method of claim 2, wherein one or more of dependent projects and dependent bundles are determined from a Require-Bundle entry of a manifest, one or more dependent projects are determined from a Bundle-ClassPath entry of a manifest, and one or more dependent packages are determined from an Import-Packages entry of a manifest (Shanmugasundaram, ¶ [0006] “[…] bundles can be used to group one or more OSGi services and are typically specified as jar components with extra manifest headers. […]” ¶ [0046] “The OSGi Agent bundle 12 MANIFEST.MF is typically located in the META-INF folder. […]” ¶ [0056] “[…] the OSGi Agent 12 maps dependencies between the OSGi objects 13, 14 in the OSGi environment to as association objects between the OSGi instances (i.e. SOA objects 22) in the SOA registry 21 […]” ¶ [0056] “[…] an OSGi bundle 14's "Requirements" are identified using the Bundle wiring API. […]”).
Regarding claim 4, the rejection of claim 2 is incorporated and furthermore Shanmugasundaram teaches the method of claim 2, wherein dependencies between the project and one or more of one or more other projects, one or more packages, and one or more bundles are determined based on matching to one or more of a key and a value of the dependency map (Shanmugasundaram, ¶ [0056] “the OSGi Agent 12 maps dependencies between the OSGi objects 13, 14 in the OSGi environment to as association objects between the OSGi instances (i.e. SOA objects 22) in the SOA registry 21 as described in the table at the end of the description.” ¶ [0075] OSGi Bundle Table).
Regarding claim 5, the rejection of claim 1 is incorporated and furthermore Shanmugasundaram taught the method of claim 1,
Shanmugasundaram did not specifically teach wherein the one or more features are provided in a feature test set that includes all features of projects in the project test set.
However, Mizobuchi teaches wherein the one or more features are provided in a feature test set that includes all features of projects in the project test set (Mizobuchi, ¶ [0069] “[…] At step 124, the CPU 32 makes a negative determination when the test set 86 has been implemented for all modified parts registered in the modified parts list 92, and the current processing routine is terminated. At step 124, the CPU 32 makes a positive determination when there are modified parts present in the modified parts list 92 for which the test set 86 has not yet been implemented, returns processing to step 112, and executes processing on the remaining modified parts.”).

Regarding claim 6, the rejection of claim 1 is incorporated and furthermore Shanmugasundaram teaches the method of claim 1, wherein the one or more features are provided in a feature test set that includes a sub-set of features of projects in the project test set based on one or more impact types (Shanmugasundaram, ¶ [0049] “Preferably, the OSGi Agent Bundle 12 invokes the OSGi Service registry 11 (cf. FIG. 1) to retrieve a subset of a plurality of OSGi bundles 14 and/or OSGi services 13 based e.g. on security permissions defined in the respective OSGi bundle 14 and/or OSGi service 13.”).
Regarding claim 7, the rejection of claim 6 is incorporated and furthermore Shanmugasundaram teaches the method of claim 6, wherein the one or more impact types include indirect impact, and direct impact (Shanmugasundaram, ¶ [0013] “[…] Publishing of the OSGi object with its relationship(s) to other OSGi objects is an important prerequisite for the achievement of operational control, since it enables e.g. to perform impact analyses on the OSGi object and its relationships, i.e. analyses of how a change to the OSGi object affects the other objects.”).
Regarding claims 8-14
Regarding claims 15-20, they are system claims corresponding to the method of claims 1-7, respectively. Therefore, claims 15-20 are rejected under the same grounds as claims 1-7, respectively.
Response to Arguments
Applicant’s amendment to independent claim 15 have been fully considered and is persuasive. The 35 U.S.C. § 101 rejection of claims 15-20 is respectfully withdrawn.
Applicant’s amendments and/or arguments regarding independent claims 1, 8, and 15 have been fully considered. However, the 35 U.S.C. § 103 rejection is maintained.
Applicant argues that Shanmugasundaram fails to teach limitation(s) of independent claim 1.
In the Remark, Applicant argues:
a)	At the outset, Applicant notes that at least Shanmugasundaram is non-analogous art and is therefore, improper for use in a rejection under 35 U.S.C. § 103. In further detail, “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” MPEP 2141.0l(a)(I), citing In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). Further, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention ... ; or (2) the reference is reasonably pertinent to the problem faced by the inventor." Id, citing Bigio at 1325, 212. "In order for a reference to be ‘reasonably pertinent’ to the problem, it must ‘logically[] have commended itself to an inventor's attention in considering his problem.’ Id, citing In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). Shanmugasundaram is non-analogous art, because Shanmugasundaram is not from the same field 
In further detail, the instant application is directed to “regression testing in software configuration management (SCM),” and more particularly to “an Intelligent Regression Fortifier Tool (IRFT) for efficient regression testing in SCM.” Spec., ¶ [0019]. In stark contrast, Shanmugasundaram is directed to “a method and integration component for integrating at least one Open Services Gateway initiative (OSGi) environment into a Service-oriented Architecture (SOA)." Shanmugasundaram, ¶ [0001]. To achieve this, Shanmugasundaram provides “enforcing SOA governance for OSGI bundles,” where, “[w]hile the OSGI standard provides for most issues involved with the delivery, installation, lifecycle management, identification etc. of OSGI bundles and OSGI Services it does so in a self-contained manner without reference to any SOA governance being dictated by the SOA registry," and discusseds "deploying an Agent bundle in (multiple) OSGI environments within the SOA landscape." Shanmugasundaram, ¶ [0076]. Shanmugasundaram is absent any discussion relating to regression testing.
For at least the foregoing reasons, Shanmugasundaram is non-analogous art, because Shanmugasundaram is not from the same field of endeavor as the claimed invention and is not reasonably pertinent to the problem faced by the inventor(s) of the instant application. Therefore, reconsideration and withdrawal of the rejection are respectfully requested.
	(See Remark, pages 8-9)
Examiner’s Response:
a)	Examiner respectfully disagrees. As stated above by the Applicant, “the OSGI standard provides for most issues […] lifecycle management […] of OSGI bundles and OSGI Services”. Furthermore, Shanmugasundaram ¶ [0016] “Accordingly, SOA governance in the SOA registry can be applied on the lifecycle of the OSGi object in one aspect of the invention. Examples of lifecycle states of the objects of an OSGi environment include a development state, a testing state, a preproduction state and/or a production state.”. Therefore, Shanmugasundaram provides lifecycle management of OSGI bundles and OSGI Services by regression testing of the OSGi objects through testing and reproducing the OSGi objects. Thus, Shanmugasundaram is from the same field of endeavor as the claimed invention. Hence, Shanmugasundaram is proper for use in an obviousness rejection under 35 U.S.C. 103.
In the Remark, Applicant argues:
b)	Notwithstanding the foregoing, and solely in an effort to advance prosecution of the instant application, each of claims 1, 8, and 15 has been amended to recite “in response to receiving the commit, providing, by the IRFT, a dependency map based on the commit, the dependency map defining dependencies between the project with one or more code changes and one or more of one or more other projects, one or more packages, and one or more bundles.” Support for the amendments is provided throughout the application as originally filed. See, e.g., Spec., ¶ [0031]-[0038], FIG. 2). Shanmugasundaram and Mizobuchi, taken as a whole, fail to disclose or render obvious at least the above-recited feature of 1, 8, and 15.
For example, the Office action asserts that Shanmugasundaram teaches “receiving, by an intelligent regression fortifier tool (IRFT), a commit, the commit comprising one or more code changes to the project.” Office action, p.3. However, as a non-analogous art, Shanmugasundaram fails to teach an intelligent regression fortifier tool or a commit including one or more code changes to the project. More particularly, Shanmugasundaram instead provides that the “event ... indicates that the corresponding OSGi object has been installed, updated and/or uninstalled in the OSGi environment.” Shanmugasundaram, ¶ [0021].

	(See Remark, pages 9-10)
Examiner’s Response:
b)	Examiner respectfully disagrees. As stated above by the Applicant, “a commit including one or more code changes to the project” in claim 1 and that Shanmugasundaram teaches ¶ [0021] “receiving an event […] indicating that the corresponding OSGi object has been installed, updated and/or uninstalled”. Therefore, by receiving an event that an OSGi object has been updated (i.e. the code of the object has been modified), Shanmugasundaram teaches one or more code changes to the project as claimed in claim 1.
	Futhermore, Shanmugasundaram teaches ¶ [0054] “[...] the invention provides a mapping of meta-data of an OSGi Bundle 14 and/or OSGi Service 13 to a meta-data representation in the SOA registry 21. The created SOA registry 21 instances (i.e. SOA object(s) 22) are updated with this meta-data. ” and that ¶ [0016] “SOA governance in the SOA registry can be applied on the lifecycle of the OSGi object in one aspect of the invention. Examples of lifecycle states of the objects of an OSGi environment include a development state, a testing state, a preproduction state and/or a production state.”. Therefore, Shanmugasundaram provides the mapping of meta-data of an OSGi Bundle 14 and/or OSGi Service 13 so that the meta-data representation in the SOA registry 21 can be applied on the lifecycle of the OSGi. In other words, the mapping data of the OSGi objects can be used for lifecycle management purposes such as testing and reproducing codes.
	In addition, Mizobuchi teaches FIG. 3, step 106, ¶ [0061] “[...] at step 106, the CPU 32 generates the program dependency graph 74 using data representing the input 1, namely the source code of the test-target program” and FIG. 3, step 112, ¶ [0067] “Next, at step 112, the CPU32 selects one modified part from the modified parts list 92 generated at step 110. […] At step 112, the CPU 32 also acquires the test set 86 associated with functions that are nodes of selected modified parts. ”. Therefore, Mizobuchi generates the program dependency graph using the source code of the test-target program in order to acquire test set associated with other functions that are dependent on the selected modified source code.
	Thus, Shanmugasundaram and Mizobuchi, alone or in combination, teaches the limitation “in response to receiving the commit, providing, by the IRFT, a dependency map based on the commit, the dependency map defining dependencies between the project with one or more code changes and one or more of one or more other projects, one or more packages, and one or more bundles.” of the independent claim 1.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binh Luu whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191